DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 7-9, 11-14, 16, 17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1 the prior art do not appear to teach, in combination with the remaining limitations of claim 1, the steps triggering a second detection module (which is distinct from a first detection module) in response to the first detection module detecting an organic load greater than a threshold that has been defined for a specific environment and where a the first detection module receives a first pathogen sample and the second detection module detects a first set of pathogens in the first pathogen sample.
With regard to claim 14 the prior art do not appear to teach, in combination with the remaining limitations of claim 14, the steps of during a second sampling period succeeding the first sampling period and of a second target duration less than the first target duration: in response to detecting presence of the first pathogen in the environment during the first sampling period, triggering collection of a second pathogen sample from ambient air in the environment at the air sampler; tracking a second organic load of the second pathogen sample; in response to the second organic load remaining below the threshold organic load prior to expiration of the second target duration, continuing to trigger collection of the second pathogen sample; and in response to expiration of the second target duration: terminating the second sampling period; and interpreting presence of the set of pathogens in the environment via genetic analysis of the second pathogen sample.
With regard to claim 21 the prior art do not appear to teach, in combination with the remaining limitations of claim 21 , the steps of during an initial time period accessing a series of environmental data corresponding to the environment and recorded by a set of sensors arranged within the environment; characterizing a risk level for the environment during the initial time period based on the series of environmental data; and in response to the risk level exceeding a threshold risk defined for the environment, triggering initiation of a first sampling period of a target duration.
With regard to claim 22 the prior art do not appear to teach, in combination with the remaining limitations of claim 22, the steps of during the first sampling period, in response to the first organic load remaining below the threshold organic load continuing triggering collection of the first pathogen sample onto the sampling medium loaded in the air sampler; and in response to expiration of the target duration terminating the first sampling period; interpreting presence of the set of pathogens in the environment via genetic analysis of the first pathogen sample at the second detection module; and in response to terminating the first sampling period, triggering activation of a cleaning module within the air sampler during a first cleaning cycle, the cleaning module configured to sanitize surfaces of the air module to prevent contamination of pathogen samples.
With regard to claim 23 the prior art do not appear to teach, in combination with the remaining limitations of claim 23, the steps of in response to detecting absence of each pathogen, in the set of pathogens, in the first pathogen sample: flagging the first pathogen sample for further investigation; interpreting a first pathogen profile for the first pathogen sample based on genetic sequencing of the first pathogen sample via a third detection module configured to characterize pathogen profiles of pathogen samples; and in response to the first pathogen profile indicating presence of a second pathogen in the first pathogen sample: generating a second notification indicating presence of the second pathogen in the environment; and " transmitting the second notification to the set of users.
With regard to claim 24 the prior art do not appear to teach, in combination with the remaining limitations of claim 24, the steps of tracking a first duration of the first sampling period; and in response to the first organic load exceeding a threshold organic load defined for the environment and in response to the first target duration exceeding the first duration accessing a threshold enrichment duration defined for pathogen samples collected in the environment; and in response to the threshold enrichment duration exceeding the first duration continuing triggering collection of the first pathogen sample; and in response to the threshold enrichment duration falling below the first duration terminating the first sampling period; and interpreting presence of a set of pathogens in the environment via genetic analysis of the first pathogen sample.
With regard to claim 25 the prior art do not appear to teach, in combination with the remaining limitations of claim 25, the steps of accessing a first series of environmental data corresponding to the environment and recorded by a set of sensors arranged within the environment; characterizing a first risk level for the environment during the first sampling period based on the first series of environmental data; and in response to the first risk level exceeding a threshold risk defined for the environment: terminating the first sampling period; and interpreting presence of the set of pathogens in the environment via genetic analysis of the first pathogen sample; and during a second sampling period of a second target duration: triggering collection of a second pathogen sample from ambient air in the environment at the air sampler; tracking a second organic load of the second pathogen sample; in response to the second organic load remaining below the threshold organic load prior to expiration of the second target duration, continuing to trigger collection of the second pathogen sample; accessing a second series of environmental data corresponding to the environment and recorded by the set of sensors; characterizing a second risk level for the environment during the second sampling period based on the second series of environmental data;  in response to the second risk level exceeding the threshold risk: terminating the second sampling period; and interpreting presence of the set of pathogens in the environment via genetic analysis of the second pathogen sample; and in response to expiration of the second target duration: terminating the second sampling period; and interpreting presence of the set of pathogens in the environment via genetic analysis of the second pathogen sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856